Order entered November 19, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-00143-CR

                                   TORRY GOODSON, Appellant

                                               V.

                                  THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F13-62599-K

                                            ORDER
         The Court GRANTS appellant’s November 16, 2015 second motion for extension of

time to file appellant’s brief.

         We ORDER appellant to file the brief within SEVEN (7) DAYS from the date of this

order.


                                                      /s/   ADA BROWN
                                                            JUSTICE